Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.        Claim 1 is pending.  Claim 1 is independent.   File date is 7-27-2020.  

Double Patenting
2.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.        Initially it should be noted that the present application is a continuation application of application 15/495,922, now Patent No. 10,726,822, having the same inventive entity.  The Assignee in both applications is the same.  The entire disclosures of the instant application and the patent are identical. 
           Claim 1 is rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 - 28 of U.S. Patent No. 10,726,822.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
          Claim 1 of the instant application (16/940157) are almost the same as Patent (10,726,822) Claims 1, 22.  Claim 1 of the 10,726,822 Patent as shown in the table below contains every element of Claim 1 of the instant application and as such the difference is not enough to distinguish the two claims.  Claim 1 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.   A later patent/application claim is not patentably distinct from an earlier claim, if the later claim is unpatentable over the earlier claim.  

Application 16/940157
Claim 1

Patent (10,726,822)
Claim 1
“executing processing instructions for establishing a high quality data format for streaming and storing digital content generated at the capture location”
“executing processing instructions for establishing a high quality data format 
for streaming and storing the digital content as it is being captured”
“executing processing instructions for establishing a low quality data format for streaming and storing the digital content for transmission to a participant computer to allow participants to monitor the digital content”
“executing processing instructions for establishing a high quality data format 
for streaming and storing the digital content as it is being captured” and “executing processing instructions for storing at least a portion of the digital content as it is being output, in at least one of the high quality data format and the low quality data format, at a designated storage location” and “a participant computer for remotely monitoring the digital content”
“executing processing instructions for storing digital content at the capture location and automatically transmitting at least a portion of the digital content in at least one of the high quality data format and the real-time data format to a designated location on the data communication network”
“executing processing instructions for storing at least a portion of the digital content as it is being output, in at least one of the high quality data format and the low quality data format, at a designated storage location” 




Claim Rejections - 35 USC § 103  
3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claims 1 - 9, 11 - 13, 15, 16, 19 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US Patent No. 7,433,881) in view of Reid et al. (US Patent No. 7,478,327).         	

Regarding Claim 1, Hill discloses a processor-implemented method for managing a digital content capture session including a capture location computer for receiving and storing a plurality of digital content generated at a capture location, and a participant computer for remotely monitoring the digital content, the capture location computer in two way data communication with the participant computer on a data communication network, the capture location computer having a processor and a memory for storing a plurality of programming instructions for executing the method performed exclusively by the processor, the method comprising:
a)  executing processing instructions for establishing a high quality data format for streaming and storing digital content generated at the capture location; (Hill col 1, ll 15-26: images, pictures, and other visual content stored as digital content files, audiovisual content, videos, music videos, recorded shows and movies are captured (i.e. streaming) and stored in digital format; col 4, ll 39-47: image presentation system that allows users to selectively store images in a combination of low and high resolution formats) and 
b)  executing processing instructions for establishing a low quality data format for streaming and storing the digital content for transmission to a participant computer to allow participants to monitor the digital content. (Hill col 8, ll 45-52: system performs activities based on desired transfer medium selected; if network transfer is selected transfer medium, the system determines and sends (streams) an optimum image format file via the network; col 4, ll 39-47: image presentation system that allows users to selectively store images in a combination of low and high resolution formats (i.e. additional formats)) 

Furthermore, Hill discloses for c): automatically transmitting at least a portion of the digital content in at least one of the high quality data format and the real-time data format to a designated location on the data communication network. (Hill col 4, ll 39-47: image presentation system that allows users to selectively store images in a combination of low and high resolution formats (i.e. additional formats); provide a convenient method for cataloging images and providing access to images for use in computer presentations; col 8, ll 45-52: if network transfer is selected transfer medium, the system determines and sends (i.e. streams) an optimum image format file via a network)  
Hill does not explicitly disclose for c): executing processing instructions for storing digital content at the capture location (as content is output by capture device). 
However, Reid discloses: 
c)  executing processing instructions for storing digital content at the capture location (Reid col 12, ll 42-44: during capture process, time-based stream of information is written into storage to be referenced during later processing; col 6, ll 25-34: information source is any type of device that generates and transfer data or data signals; information source may be an image capture interface such as a camera, camcorder, digital camera, a source capture interface such as a microphone, a computer, etc.)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hill for c): executing processing instructions for storing digital content at the capture location (as content is output by capture device) as taught by Reid. One of ordinary skill in the art would have been motivated to employ the teachings of Reid for the benefits achieved from the flexibility of a system that enables a simple user interface efficiently utilizing a display to provide a single screen that is functional for both capture and editing.   (Reid col 3, ll 12-15)  

Conclusion
April 26, 2021

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920.  The examiner can normally be reached on M - F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KYUNG H SHIN/                                                                                                   5-8-2021Primary Examiner, Art Unit 2443